     ELLEN F. ROSENBLUM
     Attorney General
     SHEILA H. POTTER #993485
     Deputy Chief Trial Counsel
     STEVEN M. LIPPOLD, OSB #903239
     Chief Trial Counsel
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: Sheila.Potter@doj.state.or.us
             Steve.Lippold@doj.state.or.us

     Attorneys for Plaintiff




                                   IN THE UNITED STATES DISTRICT COURT

                                       FOR THE DISTRICT OF OREGON



     ELLEN F. ROSENBLUM, Oregon Attorney                     Case No. 3:20-cv-01161-MO
     General,
                                                             DECLARATION OF JENNIFER ARNOLD
                      Plaintiff,

              v.

     JOHN DOES 1-10; the UNITED STATES
     DEPARTMENT OF HOMELAND
     SECURITY; UNITED STATES CUSTOMS
     AND BORDER PROTECTION; the UNITED
     STATES MARSHALS SERVICE and the
     FEDERAL PROTECTIVE SERVICE,

                      Defendants.


              1.      My name is Jennifer S. Arnold. I make this declaration in support of Oregon

     Attorney General Ellen Rosenblum’s Motion for Temporary Restraining Order in the above

     captioned action.


Page 1 -   DECLARATION OF JENNIFER ARNOLD
           SP3/db5/#10342761
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
              2.      I am a resident of the State of Oregon and have been since 1999. I currently reside

     in Multnomah County. I am a registered nurse employed by a major regional medical provider.

     My duties include providing support to patients being tested for and diagnosed with the novel

     coronavirus, COVID-19, and I am considered an “essential worker”.

              3.      I am currently the sole provider for my household as my spouse has become

     unemployed as a result of the COVID-19 pandemic.

              4.      I have participated in Women's Marches, Reproductive Health, and LBTQIA

     (Pride) Marches/Events in Portland, Oregon. During such events I have felt safe in the exercise

     of my rights to assemble and express my views on political, cultural, and social matters. A

     number of people of my acquaintance participated in protests in downtown Portland on July 19,

     2020, including in the peaceful gathering known as the “Wall of Moms”. I wished to participate

     to support the Black Lives Matter activists in their efforts to end police brutality but chose not to

     participate due to fear of detention.

              5.      On or about July 17, 2020 I learned via social media and news reports that

     multiple armed, unidentified individuals with military or quasi-military equipment detained an

     unarmed, non-resisting pedestrian in downtown Portland, forced him into an unmarked vehicle,

     and departed without identifying themselves to the individual detained, or bystanders.

              6.      I have seen video of an individual being abruptly detained on the streets of

     Portland by unidentified armed men.

              7.      Since that time I have learned additional information indicating that the armed

     persons who detained the pedestrian were employed by one or more federal agencies.

              8.      I do not feel comfortable with the risk of being abruptly detained for an indefinite

     period because I am the sole provider financial provider for my spouse and children. Any

     disruption to my employment would be disastrous for my family. In addition, the nature of my

     work providing support to vulnerable Oregonians means the impact of my possible detention and



Page 2 -   DECLARATION OF JENNIFER ARNOLD
           SP3/db5/#10342761
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
     unavailability to perform my job would affect people in particular need of medical services

     during the pandemic.

              9.      The lack of explanation given for detaining pedestrians, the unidentified armed

     individuals, and unmarked vehicle associated with the events above causes me to fear being in

     the vicinity of the federal courthouse during BLM and anti-police brutality events and

     assemblies.



              I declare under penalty of perjury that the foregoing is true and correct.

              EXECUTED on July 20, 2020.



                                                           Jennifer S. Arnold




Page 3 -   DECLARATION OF JENNIFER ARNOLD
           SP3/db5/#10342761
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
